TRIDAN CORP. Statement Pursuant to Rule 17g-1(g) I hereby certify that the following resolution was duly adopted on June 11, 2013 by the unanimous vote of the board of directors of Tridan Corp. RESOLVED, that renewal of the Investment Company Asset Protection Bond No. 81392035, issued by Vigilant Insurance Company for the period April 28, 2013 to April 28, 2014, in the amount of $350,000 against larceny and embezzlement, covering officers and employees of the company pursuant to Rule 17g-1 under the Investment Company Act of 1940, is hereby approved with respect to both form and amount. Premiums have been paid for the period April 28, 2013 to April 28, 2014. Dated:June 12, 2013 /s/ I. Robert Harris I. Robert Harris Secretary Chubb Group of Insurance Companies
